IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
JAMES WOODBURY,                          )
                                         )       No. 74329-5-1
                     Appellant,          )
                                         )       DIVISION ONE
              v.                         )
                                         )       UNPUBLISHED OPINION
CITY OF SEATTLE; STATE OF                )
WASHINGTON; and OFFICE OF                )
ADMINISTRATIVE HEARINGS,                 )
                                         )
                     Respondents.        )
                                         )       FILED: May 8, 2017


       TRICKEY, A.C.J. — Deputy Chief James Woodbury appeals the dismissal of
his retaliation claim against his employer, the Seattle Fire Department(SFD) and

the city of Seattle (City). His primary argument is that the administrative law judge

(AU) who originally dismissed his claim acted arbitrarily and capriciously.

Because we conclude that the AL's order was thorough and well-reasoned, and

none of Woodbury's other challenges have merit, we affirm.

                                      FACTS

       In 2004;SFD promoted Woodbury from battalion chief to deputy chief,

assigning him to be the assistant fire marshal. He reported to Assistant Chief John

Nelsen, who was the fire marshal. Woodbury became concerned about the

behavior of Lieutenant Milton Footer, another SFD employee. Footer was SFD's

special events fire prevention inspector at Qwest Field (now known as CenturyLink

Field). His duties included working with First & Goal (F&G), the special events

management organization for Qwest Field.         Footer's responsibilities included

overseeing the fire and emergency procedures during home games for the Seattle
No. 74329-5-1 /2

Seahawks football team.

       Woodbury believed they should have SFD employees rotate in and out of

that position because he was concerned that Footer was starting to act like an F&G

production assistant instead of an inspector. He voiced his concerns to Nelsen,

who brought them to Chief Gregory Dean. Dean told Nelsen not to rotate Footer

out of his position. In 2007, Assistant Chief Ken Tipler replaced Nelsen as fire

marshal. Woodbury repeated his concerns about Footer's position to Tipler.

       In 2008, Captain Chris Greene, Footer's immediate supervisor, discovered

that SFD had not sent proper invoices to F&G for SFD's work at Qwest Field during

Seahawks games. Invoicing was Footer's responsibility. Greene believed they

were missing seven years' worth of revenue, with the losses possibly totaling over

$200,000. Greene shared his concerns with Tipler, Diane Hansen, an advisor to

Tipler, and Woodbury. Tipler told Hansen that he and Dean had discussed the

problem, but Dean had not been receptive.

       Hansen was disappointed with Dean's response. Dean told Hansen that he

would have SFD officers investigate the issue. Hansen and Woodbury told Tipler

they were considering filing a whistleblower complaint over Footer's conduct. Then

Tipler told Dean that Woodbury, Greene, and Hansen were considering filing an

ethics complaint.

       In September 2008, Woodbury drafted his City of Seattle Ethics and

Elections Commission(SEEC)complaint and showed it to Greene. Greene chose

not to sign the complaint and told Dean that he felt Woodbury was pressuring him




                                        2
No. 74329-5-1 / 3

to sign it. Woodbury filed a complaint with the SEEC on October 17, 2008.1

       Meanwhile, in August 2008, the Mayor's office asked SFD to cut an

assistant chief position from its 2009 budget. The four assistant chiefs at the time

were Nelsen, Tipler, Alan Vickery, and William Hepburn.            Dean suggested

abrogating a deputy chief position and a lieutenant position instead. Dean and his

assistant chiefs decided to eliminate the deputy chief of special operations position

because no staff reported directly to that position.

       Once they decided which deputy chief position to abrogate, there would be

one more deputy chief than deputy chief positions. The assistant chiefs had to

decide which deputy chief to demote. Dean and Hepburn initially assumed they

would have to reduce the rank of the least senior deputy chief because they

believed that they were required to consider time in rank as the primary factor.

Later, Dean learned from SFD's human resources department that it was not a

requirement.

       In November, Dean discussed the upcoming demotions with David

Bracilano and Julie McCarty in the labor relations department. Dean asked if he

could consider performance as a factor and mentioned some problems he had with

Woodbury's performance. They advised Dean that using performance might make

the demotion seem like a disciplinary action, which would need to meet certain

disciplinary standards.    Bracilano and McCarty also conveyed the union's

suggestion that he seek a volunteer. Dean asked if any of the deputy chiefs would

volunteer to be demoted; none did.


1 The SEEC concluded that Footer had committed misconduct. Ultimately, Footer
resigned in lieu of termination.
                                         3
No. 74329-5-1 /4

       Dean met with the assistant chiefs three times in November and December

of 2008 to discuss which one of the eleven deputy chiefs to demote. The assistant

chiefs discussed the pros and cons of demoting each of the deputy chiefs. Dean

testified that he did not criticize Woodbury's performance. At his deposition,

Nelsen testified that Dean criticized only Woodbury's performance. And Hepburn

testified that Dean criticized Woodbury and one of the other deputy chiefs.

       Ultimately, at the suggestion of Vickery and Hepburn, the assistant chiefs

recommended that Dean demote Woodbury. Three of the four assistant chiefs

testified that their reason for selecting Woodbury was that Woodbury was

scheduled to rotate into the deputy chief of special operations, the position they

had already decided to abrogate.2          Tipler, the remaining assistant chief,

recommended demoting Woodbury because of his poor people skills.                  The

assistant chiefs testified that Dean's presence did not influence their

recommendation to demote Woodbury. Dean accepted their recommendation and

demoted Woodbury.

       There was no discussion during any of the meetings about Footer's conduct

or the fact that anyone had filed an SEEC complaint. Several of the assistant

chiefs were unaware of the situation with Footer and Woodbury while they were

making the demotion decision. Other assistant chiefs said that Dean told them

someone had filed an SEEC complaint, but that he had discouraged them from

discussing it.3 All of the assistant chiefs testified that they did not believe Dean


2 In 2007, the assistant chiefs agreed to have deputy chiefs rotate through the various
deputy chief positions.
3 The assistant chief who mentioned learning about the SEEC complaint could not recall
when he had learned about the complaint but did not believe it had been at one of the
                                          4
No. 74329-5-1 / 5

was attempting to get them to select Woodbury for the demotion. Dean also

testified that he was not attempting to influence the assistant c iefs'

recommendation.

       In January 2009, Woodbury sued SFD and the City, alleging that h had

been demoted in retaliation for filing the SEEC complaint. After an administ ative

hearing, the AU entered findings of fact, conclusions of law, and final •rder

dismissing the claim, finding that Woodbury had not proven that SFD              ad a

retaliatory motive for demoting him.

       The AU found that most of the events leading to the assistant c iefs'

decision to reduce Woodbury's rank happened before Woodbury filed his           SEEC
complaint and, therefore, could not have been motivated by retaliation: Dean and

the assistant chiefs decided to rotate deputy chiefs in 2007 and notified Woodbury

that he would rotate into the deputy chief of special operations position in July

2008. The assistant chiefs recommended abrogating the deputy chief of special

operations position in mid-August 2008.

       The AU also found that the assistant chiefs did not discuss the          SEEC
complaint while deliberating and that Dean's comments about Woodbury had no

impact on the assistant chiefs' decisions. The AU found that the assistant Chiefs

had no retaliatory intent toward Woodbury, and that their two reasons for selecting

Woodbury were that he was "due to rotate into the Special Operations unit that

was to be abrogated; and, while an otherwise fine SFD officer, [Woodbury was
                                                                        ,
perceived as having challenging interactions with his SFD colleagues and the


meetings to discuss the reduction in rank. No one recalled discussing Footer or the EEC
complaint at any of the meetings about which deputy chief to select.
                                          5
No. 74329-5-1/6

public."4

         Woodbury petitioned for judicial review of the AL's order. The superior

court affirmed. Woodbury appeals.

                                      ANALYSIS

         Woodbury brought his retaliation claim under state and local whistleblower

laws. RCW 42.41.040; former SMC 4.20.860(C) (1994). To prevail on his

retaliation claim, Woodbury had to prove that he engaged in a statutorily protected

activity, that SFD discharged him or took some other adverse employment action

against him, and that retaliation was a substantial factor behind the adverse action.

Kahn v. Salerno, 90 Wn. App. 110, 128-29, 951 P.2d 321 (1998).

         Both parties agree that Woodbury engaged in protected activity and

suffered an adverse employment action. Woodbury filed a complaint with the

SEEC about misconduct by other SFD employees, an activity protected by RCW

42.41.040(1). SFD reduced his rank from deputy chief to battalion chief. The

primary question presented to the AU was whether retaliation was a substantial

factor in SFD's decision to reduce Woodbury's rank.

         A substantial factor needs to be a "significant motivating factor" but does

not need to be the sole factor. Scrivener v. Clark Coll., 181 Wn.2d 439, 444, 334

P.3d 541 (2014). This court reviews an AL's interpretations of law de novo.

Seattle City Light v. Swanson, 193 Wn. App. 795, 810, 373 P.3d 342(2016).

         Woodbury contends that the superior court erred in upholding the All's

order because the AU misapplied the law, exercised his judgment arbitrarily and



4   Clerk's Papers(CP) at 43(Finding of Fact(FF)4.74).
                                           6
No. 74329-5-1 /7

capriciously, and made findings of fact that were not supported by substantial

evidence. We conclude that the All's order is well-reasoned and supported by

substantial evidence.

                               Misapplication of the Law

       Here, Woodbury claims that the AU required Woodbury to prove that

retaliation was a "but for" cause of his demotion.5 The AL's summary of the law

required that Woodbury prove that retaliation was a "substantial factor."6 This is

an accurate statement of the applicable law. Woodbury points out that the City, in

its posthearing brief, described Woodbury's burden as needing to show "that the

City's explanation is pretextual and the real reason [to reduce Woodbury's rank

was]a desire to retaliate.'"7 The AU did not adopt that standard. We find no error.

                               Arbitrary and Capricious

       Woodbury argues that the AU exercised his discretion arbitrarily and

capriciously because the order did not address Woodbury's circumstantial

evidence that Dean had a retaliatory motive for demoting him. The City responds

that the order properly focused on the assistant chiefs' motives and addressed all

material facts. The focus of the hearing was whether retaliation was a substantial

factor in the assistant chiefs' decision to recommend Woodbury for the reduction

in rank, either because of their own retaliatory motives or because Dean attempted

to influence their recommendation. Accordingly, we find that the order properly

addressed all material questions of fact.



5 Br. of Appellant at 7.
6 CP at 53(Conclusion of Law (CL)5.10).
7 Br. of Appellant at 31 (quoting Administrative Record (AR) at 526).

                                            7
No. 74329-5-1 / 8

      The Washington Administrative Procedure Act (WAPA), chapter 34.05

RCW,governs judicial review of agency actions. Swanson, 193 Wn. App. at 810.

The WAPA requires that the AU make detailed findings of fact to support his legal

conclusions:

      Initial and final orders shall include a statement of findings and
      conclusions, and the reasons and basis therefor, on all the material
      issues of fact, law, or discretion presented on the record, including
      the remedy or sanction and, if applicable, the action taken on a
      petition for a stay of effectiveness. Any findings based substantially
      on credibility of evidence or demeanor of witnesses shall be so
      identified.

RCW 34.05.461(3). "[T]he absence of a finding of fact in favor of the party with the

burden of proof as to a disputed issue is the equivalent of a finding against the

party on that issue." Yakima Police Patrolmen's Ass'n v. City of Yakima, 153 Wn.

App. 541, 562, 222 P.3d 1217(2009).

      The analysis in an All's order need not be extensive. US W. Commc'ns,

Inc. v. Wash. Utils. & Transp. Comm'n, 86 Wn. App. 719, 731, 937 P.2d 1326

(1997). "Adequacy, not eloquence, is the test." US W. Commc'ns, 86 Wn. App.

at 731. The superior court may overturn an agency decision only if the "decision

is based on an error of law, the order is not supported by substantial evidence, or

the order is arbitrary and capricious." Campbell v. State Emp't Sec. Dep't, 180

Wn.2d 566, 571, 326 P.3d 713 (2014). The Court of Appeals sits in the same

position as the superior court. Swanson, 193 Wn. App. at 810.

       Woodbury contends that the AL's findings are insufficient because they do

not address several key matters: Dean's knowledge that Woodbury had filed an

SEEC complaint; that Dean discussed possibly demoting Woodbury with members


                                         8
No. 74329-5-1 /9

of the labor relations department before asking for his assistant chiefs'

recommendations; the short time between Woodbury's SEEC complaint and

SFD's decision to demote him; and the "mendacious testimony" by Dean and other

SFD employees.8 We address each of Woodbury's concerns in turn.

                                  Dean's Knowledge

       First, Woodbury argues that the order is arbitrary because it contains no

findings on whether Dean knew that Woodbury had filed an SEEC complaint when

the assistant chiefs recommended Woodbury for a reduction in rank. The City

argues that Dean's knowledge is not material because the assistant chiefs who

made the recommendation did not know about Woodbury's complaint at the time.

Dean's knowledge did not impact their process.

       A decision-maker cannot retaliate against an employee for engaging in

protected behavior unless the decision-maker knows about the employee's

behavior. Accordingly, whether the decision-maker knows about the protected

activity is generally material.

       The real issue presented here is who the decision-makers were. On appeal,

Woodbury argues that Dean was the decision-maker.          But, at the hearing,

Woodbury argued that Dean interfered with the assistant chiefs' decision-making

process. Woodbury argued in his posthearing briefing to the AU that, when Dean

"had to decide which of his managers should be demoted due to budget cuts,[he]

guided his subordinates to choose Chief Woodbury in retaliation for his

whistleblowing efforts."8


8 Br. of Appellant at 36.
9 AR at 447-48 (Claimant's Post-Hearing Br.).

                                          9
 No. 74329-5-1 / 10

        Most of Woodbury's arguments to the AU show that the parties considered

the assistant chiefs to be the decision-makers. Woodbury alleged that the

 assistant chiefs "were under Chief Dean's thumb and would do whatever he

suggested—an indirect order would suffice";1° that Dean gave his assistant chiefs

indirect orders to select Woodbury; that the "assistant chiefs were more

susceptible to [Dean's] influence" because he could choose to have one of their

 positions abrogated instead of a deputy chief position;11 and that it would be

improper for Dean to comment negatively on Woodbury's performance at the

demotion meetings.

        But on appeal, Woodbury argues that Dean had "sole discretion" over who

to demote.12      While Woodbury presented evidence that Dean attempted to

influence the assistant chiefs' deliberations, he never presented evidence that

Dean would do anything other than accept their recommendation. The evidence

below established that the assistant chiefs believed Dean had delegated the

decision to them. Tipler testified that as he "understood Chief Dean's directions,

[Dean] outlined the process and turned it over to the assistant chiefs."13

        The order shows that the AU viewed the assistant chiefs as the decision-

 makers. The AU I found that "[t]he [a]ssistant [c]hiefs were unanimous in their

testimony that they were not controlled, or even influenced, by anything Chief Dean

said or, did at the deliberation meetings; they were fully independent in their

deliberations.      After their evaluation, the [a]ssistant [c]hiefs made their


10 AR at 490.
"AR at 490.
12 Br. of Appellant at 36; Reply Br. of Appellant at 8.
13 AR at 4662.

                                             10
No. 74329-5-1 / 1 1

recommendation for reduction in rank of[Woodbury]. Chief Dean accepted their

recommendation."14 Given the arguments presented by the parties at the hearing

below, the AU did not err by viewing the assistant chiefs as the decision-makers.

       The order shows that the AU carefully considered any impact that Dean's

remarks about Woodbury may have had on the assistant chiefs' decision. The AU

found that the assistant chiefs did not perceive Dean's negative comments about

Woodbury "to have been express or implied instructions as to whom the [a]ssistant

[chiefs should select for reduction in rank, nor did the remarks have any influence

on any of the [a]ssistant [c]hiefs in their decision to recommend" Woodbury for

demotion 15

       Evidence that Dean knew about Woodbury's SEEC complaint would be

relevant to Dean's motive for attempting to influence the assistant chiefs. But,

given that the AU found that Dean's comments did not influence the assistant

chiefs, we conclude that it was not error to omit a finding on whether Dean knew

about the SEEC complaint.

                           Conversation with Labor Relations

        Woodbury argues that the order needed to include findings about Dean's

conversation with representatives from the labor relations department regarding

Woodbury's performance because it was a material fact. We disagree because

the conversation did not impact the assistant chiefs' deliberations.

       The order does not mention that Dean asked the labor relations department

whether he could consider Woodbury's performance. It is undisputed that Dean


14 CP at 43(FF 4.75).
15 CF at 35-36(FF 4.52).

                                          11
No. 74329-5-1/ 12

spoke to labor relations, and that he said negative things about Woodbury's

performance at that time. But it is also undisputed that Dean did not tell any of the

assistant chiefs that he had spoken to labor relations, or mention that they should

not consider performance.

        For the same reasons discussed above, the material issues of fact at the

hearing were those that could influence the assistant chiefs' decision. The

assistant chiefs did not know about Dean's conversation with labor relations, so it

could not have affected their deliberations. Therefore, the conversation was not

material. It was not error to omit any findings regarding that conversation.

                                       Timing

       Woodbury argues that the order should have included findings that SFD's

decision to demote Woodbury was close in time to when Woodbury filed the SEEC

complaint. "Proximity in time" between the protected activity and the adverse

employment action can be considered as circumstantial evidence of a retaliatory

motive. Kahn, 90 Wn. App. at 130-31. Here, the AU did not ignore timing. The

order noted that the reduction in rank came "[s]hortly after" Woodbury filed his

SEEC complaint.16 The order shows that the AU adequately considered timing.

                                     Mendacity

       Woodbury argues that the order improperly disregarded the "mendacious

testimony" offered by SFD witnesses at the hearing.17 A party's dishonesty may

be evidence of its guilt. Hill v. BCTI Income Fund-I, 144 Wn.2d 172, 184, 23 P.3d

440 (2001). "[C]redibility determinations are solely for the trier of fact." Morse v.


16 CP at 52(CL 5.6).
17 Br. of Appellant at 36.

                                         12
No. 74329-5-1/13

Antonellis, 149 Wn.2d 572, 574, 70 P.3d 125 (2003). This court cannot review

credibility determinations on appeal. Morse, 149 Wn.2d at 574.

       Here, the AU did not disregard Woodbury's arguments on this issue; he

rejected them. The order noted that Woodbury argued that many of SFD's

witnesses, especially Dean, were lying.18 "After careful consideration of the

testimony of each witness," the AU found that the witnesses were generally

credible, but "given to ordinary lapses of memory, misunderstandings,

misrecollections and misspeaking."18 We will not disturb these findings.

                     Woodbury's Interpretation of the Evidence

       Woodbury's brief includes a seven-page summary of the evidence he

believes establishes that SFD retaliated against him, and focused mostly on

Dean's actions. Woodbury's analysis offers one way the AU could have weighed

the evidence; the AU clearly interpreted it a different way. "Where there is room

for two opinions, action is not arbitrary and capricious even though one may

believe an erroneous conclusion has been reached." Heinmiller v. Dep't of Health,

127 Wn.2d 595,609, 903 P.2d 433, 909 P.2d 1294(1996)(quoting Pierce County

Sheriff v. Civil Serv. Comm'n, 98 Wn.2d 690, 695, 658 P.2d 648 (1983)).

Woodbury's summary does not provide a reason to overturn the order.

       In short, the AU did not exercise his discretion arbitrarily or capriciously.20




18 CP at 17-18(FF 4.2).
18 CP at 17-18(FF 4.2-4.3).
28 Moreover, the AU expressly stated that he had "considered all express and implied
contentions and arguments made by the parties," and that any arguments he failed to
mention in the order "were determined to have no merit, to not substantially affect the
rights of the parties, or to not otherwise require comment." CP at 56(CL 5.11).
                                          13
No. 74329-5-1 /14

              Substantial Evidence — Findings of Fact 4.52 and 4.75

       Woodbury argues that substantial evidence does not support the finding

that Dean discussed the pros and cons of each deputy chief. We disagree.

       Substantial evidence is that which is sufficient to persuade a fair-minded

person of the truth of the declared premise. Sprint Spectrum, LP v. State, Dep't of

Revenue, 174 Wn. App. 645, 653, 302 P.3d 1280 (2013). This court reviews the

evidence "in the light most favorable to the party who prevailed in the highest

administrative forum to exercise fact-finding authority." Sprint, 174 Wn. App. at

654.

       Here, the order included the finding of fact that Dean commented on the

pros and cons of each deputy chief. The strongest support for this finding comes

from Hepburn's testimony. In Hepburn's deposition, which Woodbury's counsel

read to him during the hearing, Hepburn said that Dean "gave pros and cons about

all eleven deputy chiefs," but clarified that Dean had only given "cons" about

Woodbury and one other deputy chief.21 During the hearing, Hepburn was asked

whether Dean had criticized each of the deputy chiefs.22 He did not remember

Dean criticizing most of them.23 In response to the question, "And do you recall

anything that Chief Dean said?," to which Hepburn responded, "Specifically, not

too much conversation, but we discussed pros and cons of each individual."24 But

Woodbury's counsel immediately clarified,"My question specifically is whether you

recall anything that Chief Dean said?" Hepburn responded, "I believe there was a


21 AR at 4732.
22 AR at 4729-30.
23 AR at 4729-30.
24 AR at 4707.

                                       14
No. 74329-5-1/ 15

couple comments about Chief Woodbury that he said."25

         Although the record does not support that Dean listed "cons"for each of the

deputy Chiefs, a fair inference from Hepburn's testimony (both at the hearing and

in his deposition) was that Dean participated very lightly in the assistant chiefs'

discussion of the deputy chiefs' pros and cons. This is sufficient evidence to

support the finding that Dean discussed the pros and cons of each deputy chief.

                              Attorney Fees on Appeal

         Woodbury requests attorney fees under RCW 42.41.040(7). The statute

allows the prevailing party reasonable attorney fees.        Woodbury is not the

prevailing party. He is not entitled to attorney fees.

         We affirm the order of the superior court, which affirmed the order of the

AU.




                                                     -17-r Qt